Citation Nr: 1339321	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1960 to August 1967, and from December 1980 to July 1996.  
This case was first before the Board of Veterans' Appeals (Board) in September 2011.  It was remanded to the RO in Boise, Idaho via the Appeals Management Center (AMC) in Washington, DC for further development.  The development directed in the September 2011 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

The issue of entitlement to TDIU is moot by virtue of the grant of a total schedular rating for coronary artery disease with supraventricular and ventricular arrhythmias, status post cardiac arrest with AICD placement.  


CONCLUSION OF LAW

The claim of entitlement to TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16, 4.25 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. TDIU

The Veteran has filed a claim of entitlement to TDIU, alleging that he is unemployable as a result of his service-connected disabilities.  For the reasons that follow, the Board finds the claim of entitlement to TDIU is moot and the claim is dismissed.  

TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

An October 2013 rating decision granted the Veteran a total schedular rating for coronary artery disease with supraventricular and ventricular arrhythmias, status post cardiac arrest with AICD placement under Diagnostic Code (DC) 7011.  See 38 C.F.R. § 4.104, DC 7011.  The October 2013 rating decision also granted the Veteran service connection for diabetes mellitus type II, right and left lower diabetic peripheral neuropathy, and a residual incisional scar of AICD placement.  

In view of these ratings in combination with the Veteran's ratings for his other service-connected disabilities, the rating decision granted the Veteran special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  

As of the October 2013 rating decision, the Veteran is service-connected for the following disabilities: coronary artery disease with supraventricular and ventricular arrhythmias, status post cardiac arrest with AICD placement (rated at 100 percent); coronary artery disease (rated at 60 percent); osteoarthritis of the left knee (rated at 10 percent); osteoarthritis of the right knee (rated at 0 percent); right ankle sprain (rated at 10 percent); degenerative joint disease of the lumbar spine (rated at 10 percent); hypertension (rated at 10 percent); left ear hearing loss (rated at 0 percent); tinnitus (rated at 10 percent); diabetes mellitus type II (rated at 10 percent); right lower diabetic peripheral neuropathy (rated at 10 percent); left lower diabetic peripheral neuropathy (rated at 10 percent); hiatal hernia (rated at 0 percent); and residual incisional scar of AICD placement (rated at 0 percent).  The Veteran's combined evaluation for compensation is 100 percent.  

The Board notes that VA General Counsel previously issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  

In Bradley, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s)  by having an 'additional' disability of 60 percent or more ('housebound' rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot. 

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on the fact that he has a total schedular rating for coronary artery disease with supraventricular and ventricular arrhythmias, status post cardiac arrest with AICD placement, as well as additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim is moot.  As such, the claim for TDIU is dismissed.  There are no other material issues of fact or law presented on the record over which the Board has jurisdiction at this time.  See 38 U.S.C.A. § 7104(d)(1).  

II. Duties to Notify and Assist

In light of this result, a detailed discussion of VA's duties to notify and assist is unnecessary as any potential failure of VA in fulfilling these duties constitutes harmless error.  


ORDER

The claim of entitlement to TDIU is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


